Citation Nr: 1536272	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 20, 2010, for the grant of service connection for major depressive disorder.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
REPRESENATION

Appellant represented by:  The American Legion

INTRODUCTION

The Veteran served on active duty from July 1993 to November 1998. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).   

In January 2014, the Board informed the Veteran that his appointed attorney had withdrawn his representation.  The Veteran was given an opportunity to obtain different representation within 30 days; however he failed to respond.  Therefore, the Board will proceed with the case.  

The issue of entitlement to higher rating for major depression has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied the Veteran's claim of service connection for a psychiatric disorder (adjustment disorder/personality disorder), but he did not perfect an appeal to this determination. 

2.  The Veteran's reopened claim for major depression was received by the VA on September 20, 2010.

3.  In an August 2011 rating decision, the RO granted service connection for major depression and assigned an effective date of September 20, 2010, the date the claim to reopen was received by the RO.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 20, 2010, for service connection for major depression is denied.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §3.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  As regards the Veteran's earlier effective date claim, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than September 20, 2010, for the award of service connection for major depression.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i). 

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R § 3.105(a).

The United States Court of Veterans Appeals (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006). 

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

The Board notes that the Veteran originally filed his claim for a nervous disorder in November 1998 and was denied by a May 1999 rating decision.  The RO notified him of the denial in a letter dated June 9, 1999.  The Veteran did not file a notice of disagreement (NOD) within a year of this notice, that is by June 9, 2000. 

On September 20, 2010, the RO received the Veteran's reopened claim for major depression.  The Veteran was granted service connection for major depression in an August 2011 rating decision. 

As discussed above, the effective date is properly the date of receipt of the claim to reopen.  The claim was not brought until September 2010.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for major depression earlier than September 20, 2010, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim for an effective date earlier than September 20, 2010, for the grant of service connection for major depression is denied. 





____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


